DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a relay comprising: a fixed terminal; a fixed contact connected to the fixed terminal; a movable contact piece disposed to face the fixed terminal; a movable contact connected to the movable contact piece and disposed to face the fixed contact; a drive unit including a coil and an armature, the armature configured to operate by electromagnetic force that is generated from the coil; a base that supports the fixed terminal, the movable contact piece, and the drive unit: a card disposed between the drive unit and the movable contact piece, the card configured to transmit an operation of the armature to the movable contact piece; and a wall disposed between the armature and the card, wherein the card includes a card body disposed between the wall and the movable contact piece, a contact part extending from the card body toward the armature, the contact part being configured to contact the armature, and a protrusion that protrudes from the card body toward the wall, the protrusion being disposed on a side of the contact part, the protrusion extending in an up-down direction including an upward direction and a downward direction, the upward direction being a direction in which the movable contact piece extends from the base, and the downward direction being an opposite direction to the upward direction, the wall includes an upper wall portion located above the contact part, and a side wall portion extending from the upper wall portion through the side of the contact ATTORNEY DOCKET NUMBERPATENT APPLICATION OMR-US18012516/979,865 3 part to below the contact part, and at least a part of the protrusion is disposed to face the side wall portion.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 12, the prior art of record does not teach nor suggest in the claimed combination a relay comprising: a fixed terminal; a fixed contact connected to the fixed terminal; a movable contact piece disposed to face the fixed terminal; a movable contact attached to the movable contact piece and disposed to face the fixed contact; a drive unit including a coil and an armature, the armature configured to operate by electromagnetic force that is generated from the coil; a base that supports the fixed terminal, the movable contact piece, and the drive unit: ATTORNEY DOCKET NUMBERPATENT APPLICATION OMR-US18012516/979,865 5 a card disposed between the drive unit and the movable contact piece, the card configured to transmit an operation of the armature to the movable contact piece; and a wall disposed between the armature and the card, wherein the wall includes a wall body extending in a direction intersecting a direction from the card to the drive unit, and a protrusion protruding from the wall body toward the card, the protrusion extending in an up-down direction including an upward direction and a downward direction, the upward direction being a direction in which the movable contact piece extends from the base, and the downward direction being an opposite direction to the upward direction, the card includes a card body disposed between the wall and the movable contact piece, and a contact part extending from the card body toward the armature, the contact part configured to contact the armature, and the wall body includes an upper wall portion located above the contact part, and a side wall portion extending from the upper wall portion through a side of the contact part to below the contact part, and at least a part of the protrusion is disposed to face the card body, at least the part of the protrusion being further disposed along the side wall portion.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 02/22/2022, with respect to currently amended Claims 1, 3, 4, 6-12, 14 and 15 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1, 3, 4, 6-12, 14 and 15 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837